Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Note
	In claim 16, “one or more computer-readable storage media” is not interpreted as signal per se because [0015] in the specification clearly discriminates computer-readable storage media as a signal, so USC 101 rejection is not raised.
	[0015] ... A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for computing optimizations for unstructured data in an automated network. Each of independent claims, claim 1 (“A method”), claim 11 (“A computer system”) and claim 16 (“A computer program product”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art (US 201602112634 by Flanagan and US 20190159048 by Feldkamp) failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method for optimizing user experience by utilizing at least one self-organizing network (SON), the method comprising: 
generating one or more predictions associated with one or more optimizations for a plurality of unstructured data associated with one or more combined data sets; 
transferring the generated one or more predictions associated with the one or more optimizations to at least one SON controller; and 
implementing the one or more optimizations to an antennae signal to determine a relationship with the one or more optimizations and the plurality of unstructured data.

Claims 11 and 16 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 11 and 16 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411